                Case 20-10343-LSS                Doc 1929         Filed 01/12/21          Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                        Chapter 11

BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                              Jointly Administered
                           Debtors.
                                                              RE: D.I. 1783

         CERTIFICATE OF NO OBJECTION REGARDING THE SEVENTH
              MONTHLY APPLICATION OF ALVAREZ & MARSAL
         NORTH AMERICA, LLC FOR ALLOWANCE OF COMPENSATION
         AND REIMBURSEMENT OF EXPENSES FOR THE PERIOD FROM
           OCTOBER 1, 2020 TO AND INCLUDING OCTOBER 31, 2020

                  The undersigned hereby certifies that, as of the date hereof, Alvarez & Marsal North

America, LLC (“A&M”) has received no answer, objection or other responsive pleading to the

Seventh Monthly Application of Alvarez & Marsal North America, LLC for Allowance of

Compensation and Reimbursement of Expenses for the Period from October 1, 2020 to and

Including October 31, 2020 (the “Application”) (D.I. 1783), filed on December 3, 2020.

                  The undersigned further certifies that A&M has caused the review of the Court’s

docket in these cases and that no answer, objection or other responsive pleading to the Application

appears thereon. Pursuant to the Notice, objections to the Application were to be filed and served no

later than December 17, 2020 at 4:00 p.m. (ET).

                  Accordingly, pursuant to the Order (I) Approving Procedures for (A) Interim

Compensation and Reimbursement of Expenses of Retained Professionals and (B) Expense


1
         The Debtors in the chapter 11 cases, together with the last four digits of each Debtors’ federal tax identification
         number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
         address is 1325 W. Walnut Hill Ln., Irving, TX 75038.
               Case 20-10343-LSS       Doc 1929     Filed 01/12/21     Page 2 of 2




Reimbursement for Official Committee Members and (II) Granting Related Relief (D.I. 341) entered

on April 6, 2020, the Debtors are authorized to pay the amount indicated below without any further

court order.

    (1) Total Fees         (2) Total Expenses          (3) 80% of           Total Debtors are
      Requested                Requested             Requested Fees         Authorized to Pay
                                                                               ( (2) + (3) )

     $458,640.00               $2,009.24               $366,912.00              $368,921.24

                WHEREFORE, A&M respectfully requests that the Application be approved.


Dated: January 12, 2021                     ALVAREZ & MARSAL NORTH AMERICA, LLC
       Chicago, Illinois
                                             /s/ Brian Whittman
                                             Brian Whittman
                                             Managing Director
                                             540 W Madison
                                             18th Floor
                                             Chicago, Illinois 60661
                                             Telephone: (312) 601-4227
                                             Email: bwhittman@alvarezandmarsal.com

                                             FINANCIAL ADVISORS TO THE
                                             DEBTORS AND DEBTORS IN
                                             POSSESSION




                                                2
